Case 2:19-cv-08024-ODW-JC Document 53-1 Filed 03/10/20 Page 1 of 2 Page ID #:827




    1
    2
    3
    4
    5
    6
    7
    8                            UNITED STATE DISTRICT COURT
    9                           CENTRAL DISTRICT OF CALIFORNIA
  10
  11 ALAN BAKER,                               Case No. 2:19-cv-08024-ODW-JC
     LINDA B. OLIVER,
  12                                           [PROPOSED] ORDER DISMISSING
               Plaintiffs,                     ACTION
  13
          v.
  14                                           Hon. Otis D. Wright II
     ALLSTATE INSURANCE
  15 COMPANY, EDWARD CARRASCO,                 Dept:    First Street Courthouse,
     and DOES 1 through 10, inclusive,         Courtroom 5D
  16
               Defendants.                     Complaint Filed: August 16, 2018
  17                                           Trial Date: Not yet set.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              -1-               Case No. 2:19-cv-08024-ODW-JC
        SMRH:4825-1648-7349.1                                    ORDER DISMISSING ACTION
Case 2:19-cv-08024-ODW-JC Document 53-1 Filed 03/10/20 Page 2 of 2 Page ID #:828




    1            Based on the parties’ stipulation, and good cause appearing, IT IS HEREBY
    2 ORDERED THAT:
    3
    4            1.       This action is dismissed with prejudice;
    5            2.       The Court retains jurisdiction with respect to Defendant Allstate
    6 Insurance Company’s request for sanctions against Christopher G. Hook [Dkt. Nos.
    7 39-40] and the Court’s award in connection therewith;
    8            3.       The parties shall bear their own costs and attorneys’ fees.
    9            IT IS HEREBY ORDERED.
  10
        Dated:
  11                                                              Otis D. Wright, II
  12                                                         United States District Judge
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                       -2-                 Case No. 2:19-cv-08024-ODW-JC
        SMRH:4825-1648-7349.1                                               ORDER DISMISSING ACTION
